Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 9,426,629 and U.S. Patent number 10,764,714 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 3, 7 and 13 are canceled.
Claims 1-2, 4-6, 8-12 and 14-23 are allowed (claims renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 11 and 19 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 9-12) filed on 11/16/2021. 
	Regarding claim 1, In addition to Applicant’s amendments filed on 11/16/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “downloading the application prior to a time predicted for arrival of the mobile device at the destination location; and 
	adapting graphical elements of a home graphical user interface displayed at the mobile device to comprise a shortcut icon for the application based on the identifying, comprising displaying the shortcut icon at a specified position in the home graphical user interface determined to facilitate ease of access based on dimensions of a display screen of the mobile device and a degree of relevancy of the application to the destination location.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 11, In addition to Applicant’s amendments filed on 11/16/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “downloading, by the mobile device, the application prior to a predicted arrival of the mobile device at the destination location; and
	adapting, by the mobile device, graphical elements of a home graphical user interface displayed at the mobile device to comprise a shortcut icon for the application based on the identifying, comprising displaying the shortcut icon at a specified position in the home graphical user interface determined to facilitate ease of access based on dimensions of a display screen of the mobile device and a degree of relevancy of the application to the destination location.”, in conjunction with other claim elements as recited in claim 11.
	Regarding claim 19, In addition to Applicant’s amendments filed on 11/16/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “installing the application on the mobile device prior to a time associated with arrival of the mobile device at the destination location; and
	adapting graphical elements of a home graphical user interface displayed at the mobile device to comprise a shortcut icon for the application based on the identifying, comprising displaying the shortcut icon at a specified position in the home graphical user interface determined to facilitate ease of access based on dimensions of a display screen of the mobile device and a degree of relevancy of the application to the destination location.”, in conjunction with other claim elements as recited in claim 19.

	Therefore, claims 1-2, 4-6, 8-12 and 14-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645